Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20                      PageID.10583        Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

          Plaintiff,                                               Case No. 12-20272
                                                                   HON. DENISE PAGE HOOD
  v.

  ABDUL MALIK AL-JUMAIL,

          Defendant.
  _                                              /

                  ORDER GRANTING DEFENDANT’S
          EMERGENCY MOTION FOR IMMEDIATE REDUCTION OF
             SENTENCE (COMPASSIONATE RELEASE) [#682]

  I.      INTRODUCTION
          Defendant Abdul Malik Al-Jumail has filed an Emergency Motion for Compassionate Release or

  alternatively, home confinement [ECF No. 682], pursuant to the First Step Act of 2018 and 18 U.S.C. §

  3582(c)(1)(A)(I). Defendant asks the Court to modify his term of imprisonment (120 months) to time

  served or impose a special condition that he serve a period of home confinement on supervised release.

  Defendant’s scheduled release date is March 19, 2024, indicating that he has served more than half of his

  term. [ECF No. 682, Pg.ID 10528]




  II.     BACKGROUND
          On September 30, 2014, a jury convicted Defendant of Conspiracy to Commit Health Care Fraud,

  in violation of 18 U.S.C. § 1349 (Count I) and Conspiracy to Pay and Receive Health Care Kickbacks, in

  violation of 18 U.S.C. § 371 (Count II). [ECF No. 377] Defendant’s crimes are considered non-violent.

                                                      1
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20                          PageID.10584         Page 2 of 20



  Defendant was sentenced on April 21, 2015, to serve 120 months for Count I and 36 months for Count II.

  [ECF No. 450] The sentences are running concurrently.


          Defendant maintained a fraudulent healthcare company. Through this company, Defendant and

  his co-conspirators implemented a massive scheme, which created various “dummy” companies with

  falsified ownership papers. [ECF No. 685, Pg.ID 10541] Defendant used these false companies to hide

  that the companies had no patients, and each had a common owner. Defendant then paid kickbacks or

  bribes to receive real patient information from other sources. [Id.] After Defendant learned about the

  Government’s investigation, he and his daughter destroyed various records documenting their crimes.

  [Id.]


          Defendant is 60 years old, and he is housed at the Bureau of Prison’s (“BOP”) FCI Fort Dix

  facility in New Jersey. Defendant has served more than half of his custodial sentence. Defendant suffers

  from serious underlying and pre-existing medical conditions, including, but not limited to, coronary

  arterial disease, diabetes, and retinal disease. Prior to incarceration, Pretrial Services noted that Defendant

  has had two heart stint procedures and suffers from high blood pressure and high cholesterol. Defendant

  contends that this combination of conditions places him in the COVID-19 highest risk category.


          On April 2, 2020, Defendant made a request to the warden at FCI Fort Dix for immediate release.

  [ECF No. 685-2, Pg.ID 10561] In his request, Defendant argued that his medical conditions place him in

  a high-risk category. Defendant also asserted that because several staff members live in New Jersey, a

  state with one of the highest rates of infections, the prison is no longer safe for inmates such as himself.

  [Id.]


          On April 27, 2020, the warden’s executive assistant responded to Defendant with a request for

  additional information. [Id. at 10560] Pursuant to Program Statement 5050.50, Compassionate

  Release/Reduction in Sentence, Procedures for Implementation, 18 U.S.C. § 3582(c)(1)(A), the Prison

  instructed Defendant to specify why his situation satisfies the criteria for compassionate release. [Id.]


                                                         2
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20                    PageID.10585         Page 3 of 20




  III.   LEGAL ANALYSIS
         As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify terms

     of imprisonment as follows:


                The court may not modify a term of imprisonment once it has been imposed
                except that—in any case—the court, upon motion of the Director of the Bureau
                of Prisons, or upon motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
                bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt
                of such a request by the warden of the defendant’s facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term of probation or
                supervised release with or without conditions that does not exceed the unserved
                portion of the original term of imprisonment), after considering the factors set
                forth in section 3553(a) to the extent that they are applicable, if it finds that--
                        (i) extraordinary and compelling reasons warrant such a
                        reduction ... and that such a reduction is consistent with
                        applicable policy statements issued by the Sentencing
                        Commission.
     18 U.S.C. § 3582(c)(1)(A)(i) therefore requires that a defendant must satisfy both the exhaustion
     requirement and demonstrate that “extraordinary and compelling reasons” warrant a reduction of his
     sentence.

         A.   Exhaustion
         The Government asserts that Defendant does not qualify for compassionate

  release because he has not exhausted his efforts for compassionate release from the

  BOP, as required under 18 U.S.C. § 3582(c)(1)(A). The Government argues that

  Defendant “must at least ask the Bureau of Prisons[]” to fulfill his request and

  “give BOP thirty days to respond.” United States v. Raia, 954 F.3d 594, 596-97 (3d

  Cir. 2020) (opinion amended on Apr. 8, 2020). The Government states that, for

  that reason, the Court does not have jurisdiction to address Defendant’s COVID-19

  argument. The Court acknowledges that a number of courts have denied

  applications for sentence modification under 18 U.S.C. § 3582(c)(1)(A) brought on

                                                    3
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10586     Page 4 of 20




  the basis of the risk posed by COVID-19, citing the fact that the defendant failed to

  exhaust administrative remedies. See, e.g., United States v. Alam, Case No. 15-

  20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020) (Cox, J.) (quoting Ross

  v. Blake, 136 S.Ct. 1850, 1857 (2016)) (denying a motion for compassionate

  release due to the COVID-19 outbreak for failure to exhaust) (also citing many

  cases from across the country holding the same).

        Citing the Second Circuit’s opinion in Washington v. Barr, Defendant

  counters that “[e]ven where exhaustion is seemingly mandated by statute . . . the

  requirement is not absolute.” 925 F.3d 109, 118 (2d Cir. 2019). Defendant further

  argues that the exhaustion requirement may be waived “where it would be futile,

  either because agency decision makers are biased or because the agency has

  already determined the issue.” Id. Defendant also asserts that proceeding with the

  exhaustion requirement would result in “undue prejudice.” Id. Citing various other

  courts, Defendant notes that various other courts have agreed. See also United

  States v. McCarthy, 2020 WL 1698732, at *4 (D. Conn April 8, 2020); United

  States v. Colvin, 2020 WL 1613943, at *2 (D. Conn April 2, 2020) (“[I]n light of

  the urgency of [d]efendant’s request, the likelihood that she cannot exhaust her

  administrative appeals during her remaining eleven days of imprisonment, and the

  potential for serious health consequences, the [c]ourt waives the exhaustion

  requirement of Section 3582(c)(1)(A).”); United States v. Powell, No. 94- CR-316-

                                            4
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10587     Page 5 of 20




  ESH (ECF at 98)(D.D.C,, March 28, 2020) (waiving exhaustion under §

  3582(c)(1)(A) where the [c]ourt found that “requiring defendant to first seek relief

  through the [BOP] administrative process would be futile”); United States v.

  Zukerman, 2020 WL 1658880, at *3-4 (S.D.N.Y., April 3, 2020); United States v.

  Perez, 2020 WL 1546422, at *2 (S.D.N.Y., April 1, 2020).

        Arguing that social distancing at FCI Fort Dix is impossible, Defendant

  asserts that time is of the essence and observing administrative procedures would

  result in physical danger and undue prejudice. See Walter Pavlo, Will Cell Phones

  be the Downfall of Prisons, Forbes (Apr. 19, 2020, 12:11 PM),

  https://www.forbes.com/sites/walterpavlo/2020/04/19/will-cell-phones-be-the-

  downfall-of-prisons/#32c37f621be4 (describing the close living quarters present at

  FCI Fort Dix).

        For the reasons that follow, the Court holds that, due to the unique and

  unforeseen threat posed by the COVID-19 pandemic to this Defendant because of

  his specific health conditions, the exhaustion of administrative process can be

  waived.

        The Court notes the following language from Zukerman:
        Section 3582(c)(1)(A) imposes “a statutory exhaustion requirement”
        that “must be strictly enforced.” United States v. Monzon, No. 99 Cr.
        157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (citing
        Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004) (internal

                                            5
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10588    Page 6 of 20




        quotation marks and alterations omitted)). However, as this Court and
        others have held, the requirement of completing the administrative
        process may be waived “if one of the recognized exceptions to
        exhaustion applies.” United States v. Perez, No. 17 Cr. 513-3, 2020
        WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020); see United States v.
        Colvin, No. 19 Cr. 179, 2020 WL 1613943, at *2 (D. Conn. Apr. 2,
        2020) (“[I]n light of the urgency of [d]efendant’s request, the
        likelihood that she cannot exhaust her administrative appeals during
        her remaining eleven days of imprisonment, and the potential for
        serious health consequences, the [c]ourt waives the exhaustion
        requirement of Section 3582(c)(1)(A).”); United States v. Powell, 94
        Cr. 316, ECF No. 98 (D.D.C. Mar. 28, 2020) (waiving exhaustion
        under § 3582(c)(1)(A) where the [c]ourt found that “requiring
        defendant to first seek relief through the [BOP] administrative process
        would be futile”).
        “Even where exhaustion is seemingly mandated by statute . . . , the
        requirement is not absolute.” Washington v. Barr, 925 F.3d 109, 118
        (2d Cir. 2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146–47
        (1992)).[] There are three circumstances where failure to exhaust may
        be excused. “First, exhaustion may be unnecessary where it would be
        futile, either because agency decisionmakers are biased or because the
        agency has already determined the issue.” Id. Second, “exhaustion
        may be unnecessary where the administrative process would be
        incapable of granting adequate relief.” Id. at 119. Third, “exhaustion
        may be unnecessary where pursuing agency review would subject
        plaintiffs to undue prejudice.” Id.
        All three of these exceptions apply here. “[U]ndue delay, if it in fact
        results in catastrophic health consequences, could make exhaustion
        futile. Moreover, the relief the agency might provide could, because of
        undue delay, become inadequate. Finally, and obviously, [Zukerman]
        could be unduly prejudiced by such delay.” Washington, 925 F.3d at
        120–21; see Bowen v. City of New York, 476 U.S. 467, 483 (1986)
        (holding that irreparable injury justifying the waiver of exhaustion
        requirements exists where “the ordeal of having to go through the
        administrative process may trigger a severe medical setback” (internal
        quotation marks, citation, and alterations omitted)); Abbey v. Sullivan,

                                           6
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10589     Page 7 of 20




        978 F.2d 37, 46 (2d Cir. 1992) (“[I]f the delay attending exhaustion
        would subject claimants to deteriorating health, . . . then waiver may
        be appropriate.”); New York v. Sullivan, 906 F.2d 910, 918 (2d Cir.
        1990) (holding that waiver was appropriate where “enforcement of the
        exhaustion requirement would cause the claimants irreparable injury”
        by risking “deteriorating health, and possibly even ... death”); see also
        Perez, 2020 WL 1546422, at *2–3 (holding that § 3582(c)(1)(A)’s
        exhaustion requirement could be waived where delay carried the risk
        of the vulnerable defendant contracting COVID-19). Here, even a few
        weeks’ delay carries the risk of catastrophic health consequences for
        Zukerman. The Court concludes that requiring him to exhaust
        administrative remedies, given his unique circumstances and the
        exigency of a rapidly advancing pandemic, would result in undue
        prejudice and render exhaustion of the full BOP administrative
        process both futile and inadequate.
        To be sure, “the policies favoring exhaustion are most strongly
        implicated” by challenges to the application of existing regulations to
        particular individuals. Pavano v. Shalala, 95 F.3d 147, 150 (2d Cir.
        1996) (internal quotation marks, citation, and alterations omitted).
        Ordinarily, requests for a sentence reduction under § 3582(c) would
        fall squarely into that category. But “courts should be flexible in
        determining whether exhaustion should be excused,” id. at 151, and
        “[t]he ultimate decision of whether to waive exhaustion . . . should
        also be guided by the policies underlying the exhaustion requirement.”
        Bowen, 476 U.S. at 484. The provision allowing defendants to bring
        motions under § 3582(c) was added by the First Step Act, in order to
        “increas[e] the use and transparency of compassionate release.” 132
        Stat. 5239. Requiring exhaustion generally furthers that purpose,
        because the BOP is best situated to understand an inmate’s health and
        circumstances relative to the rest of the prison population and identify
        “extraordinary and compelling reasons” for release. 18 U.S.C. §
        3582(c)(1)(A)(i). In Zukerman’s case, however, administrative
        exhaustion would defeat, not further, the policies underlying §
        3582(c).
  Zukerman, 2020 WL 1659880, at **2–3 (footnotes omitted).


                                           7
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20         PageID.10590      Page 8 of 20




        The Court finds that there are several factors that weigh in favor of

  Defendant’s release from FCI Fort Dix. Defendant is 60 years old and, most

  significantly, suffers from coronary arterial disease, diabetes, and retinal disease.

  Pursuant to the COVID-19 pandemic, it appears to the Court that Defendant’s age

  and conditions place him in the “highest risk category for complications and death

  from the disease if infected.” See, e.g., Zukerman, 2020 WL 1659880, at *4;

  Basank v. Decker, 2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020) (“The Court

  takes judicial notice that, for people of advanced age, with underlying health

  problems, COVID-19 causes severe medical conditions and has increased

  lethality.”) (citation omitted).

        Even if the Court were to accept the argument that the BOP and FCI Fort

  Dix are taking precautions to ensure the safety of prisoners, Defendant’s risk of

  contracting COVID-19 is not speculative. There have been numerous cases of

  COVID-19 at FCI Fort Dix, both among prisoners and staff. As of May 6, 2020,

  FCI Fort Dix had forty confirmed prisoner cases of COVID-19 and three staff

  member confirmed cases. See COVID-19, Federal Bureau of Prison,

  https://www.bop.gov/coronavirus/index.jsp.

        The Court is cognizant that most of Defendant’s health conditions existed

  prior to sentencing, something that Pretrial Services referenced in its pretrial

  report. The Court is also cognizant that Defendant is not scheduled to be released
                                             8
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20         PageID.10591     Page 9 of 20




  for four years, but it cannot ignore that the threat of COVID-19 exists now. As set

  forth above, Defendant (a) has serious known underlying illnesses — and has had

  two heart stints; (b) is detained in a facility where positive cases of the virus have

  been found; and (c) like other inmates, Defendant is unable to take adequate

  measures to protect himself.

        The Court holds that Defendant’s age, serious health conditions, and high

  risk of contracting COVID-19 at FCI Fort Dix justify the waiver of the exhaustion

  requirement.

        B. Extraordinary and Compelling Reason
        Defendant claims that his “extraordinary and compelling reasons” meet the

  necessary standard required to warrant release. Defendant argues that through a

  combination of his medical condition and “other reasons” he meets the criteria for

  compassionate release.

        Defendant indicates that he is a non-violent offender who was convicted of

  health care fraud. He asserts that with proper conditions, he poses little risk to the

  community. Defendant also indicates that he has not committed any serious

  offenses while incarcerated and has taken advantage of beneficial prison programs.

  Citing Pepper v. United States, Al-Jumail argues that evidence of post-sentencing

  rehabilitation may sometimes support a downward departure during a resentencing.

  562 U.S. 476 (2011). Because Pepper involved a resentencing that resulted from
                                             9
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20        PageID.10592     Page 10 of 20




  reversal and remand, and the instant case involves a petition for compassionate

  release, it is not completely analogous. However, the Court finds Pepper’s use of

  positive post-sentencing evidence instructive.

        The Government argues that the Sentencing Commission—not the

  Judiciary—defines “what should be considered extraordinary and compelling

  reasons for sentence reduction.” Under this interpretation the Government contends

  that district courts’ “sentence-reduction authority [are] absolute.” United States v.

  Jackson, 751 F.3d 707, 711 (6th Cir. 2014).

        Citing the Sentencing Commission’s policy statement USSG § 1B1.13, the

  Government argues that the criteria for home confinement is unambiguous and that

  Defendant does not qualify. The Commission’s policy statement limits

  “extraordinary and compelling reasons” to four categories: (1) the inmate’s

  medical condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and

  (4) other reasons “[a]s determined by the Director of the Bureau of Prisons.” USSG

  § 1B1.13 cmt. n.1. Unless an inmate’s circumstances fall within those categories,

  he is not eligible for compassionate release. 18 U.S.C. § 3582(c)(1)(A); United

  States v. Saldana, 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020). The

  Government argues that the “other category” includes criteria such as an inmate’s

  disciplinary record, unresolved detainers, and the nature of a defendant’s offense.

  Using this criterion, the Government asserts that Defendant was disciplined twice
                                            10
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10593    Page 11 of 20




  for “possessing a hazardous tool.” [ECF No. 685, Pg.ID 10548] The Government

  also indicates that Immigration and Customs Enforcement (“ICE”) initiated a

  detainer for Defendant in 2015. [Id.] Concerning the nature of the offense, the

  Government argues that Defendant’s underlying crime “weaken[ed] the entire

  nation’s healthcare system.” [Id.] The Court acknowledges the Government’s

  arguments and the severity of Defendant’s crime, but ultimately finds that the

  COVID-19 pandemic as applied to this individual Defendant presents compelling

  and extraordinary reasons for home confinement.

        The Government also argues that Defendant’s crime severely weakened the

  healthcare system and Defendant’s deception poses a danger to the healthcare

  industry. The Government also claims that Defendant’s only proposed living

  arrangement would place him in the same residence as his daughter who was

  convicted for the Destruction of Records in a Federal Investigation and helped

  facilitate Defendant’s illicit scheme.

        The Court finds that Defendant’s crime was egregious, but it was ultimately

  nonviolent. The Court also agrees that proper safeguards would ensure that

  Defendant continues to serve his term to completion and comply with Court

  guidelines. As Defendant notes, his daughter has complied with her conditions of

  supervised release. Defendant also notes that other individuals, such as his wife,



                                           11
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10594    Page 12 of 20




  would also reside in the home. This arrangement existed, and was noted by Pretrial

  Services, prior to Defendant’s trial and sentencing.

        The Government uses Saldana to argue that the Court does not have

  authority to determine whether Defendant fits the criteria for “other reasons.”

  However, the Government fails to also include Saldana’s language explaining that

  the BOP’s list for “other reasons” is nonexclusive. Saldana, 2020 WL 1486892, at

  *2; see also Reno v. Koray, 515 U.S. 50, 61 (1995) (holding that BOP program

  statements are entitled to “some deference” when they reflect a “permissible

  construction of the statute”) (quotations omitted)). Given that Defendant also asks

  for relief under the “medical condition” category, the Court is not convinced that

  the Court is barred from determining Defendant’s eligibility under the “compelling

  and extraordinary” reasons standard.

        Although the sentence imposed on Defendant was just, the Court holds that

  the threat posed by COVID-19, in light of Defendant’s age and his underlying

  health conditions, constitutes an “extraordinary and compelling reason” to modify

  his sentence under 18 U.S.C. § 3582(c)(1)(A)(I). As stated by the Zukerman court,

  “[t]he severity of [Defendant]’s conduct remains unchanged. What has changed,

  however, is the environment where [Defendant] is serving his sentence. When the

  Court sentenced [Defendant], the Court did not intend for that sentence to ‘include

  incurring a great and unforeseen risk of severe illness or death’ brought on by a
                                           12
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20         PageID.10595     Page 13 of 20




  global pandemic.” Zukerman, 2020 WL 1659880, at *6 (citing United States v.

  Rodriguez, 2020 WL 1627331, at *12 (E.D. Pa. Apr. 1, 2020)).

        The United States Sentencing Commission has defined “extraordinary and

  compelling reasons.” See U.S.S.G. § 1B1.13, comment n.1. There are

  extraordinary and compelling reasons for modification where “[t]he defendant is . .

  . suffering from a serious physical or medical condition . . . that substantially

  diminishes the ability to provide self-care within the environment of a correctional

  facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13

  comment n.1(A)(ii).

        In this case, Defendant’s age, together with his chronic arterial disease and

  diabetes, meet that requirement. As the World Health Organization has determined,

  the populations most at risk of suffering severe health risks from COVID-19 are

  “older people, and those with underlying medical problems like cardiovascular

  disease [and] cancer.” Coronavirus, World Health Organization (Apr. 27, 2020),

  https://www.who.int/health-topics/ coronavirus#tab=tab_1. According to the

  United States Center for Disease Control, persons over the age of 65 and

  individuals of any age who have serious underlying medical conditions, including

  serious heart conditions and diabetes, are at higher risk for severe illness from

  COVID-19. People Who Are at Higher Risk for Severe Illness, Centers for Disease



                                             13
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10596     Page 14 of 20




  Control and Prevention (April 27, 2020), https://www.cdc.gov/coronavirus/ 2019-

  ncov/need-extra-precautions/people-at-higher-risk.html.

        Defendant is among those persons most at risk. Data released by the CDC

  indicates that the death rate for COVID-19 increases with age with the highest

  death rate among individuals older than 65. The CDC noted that underlying health

  conditions also contribute to COVID-19 health complications. Severe Outcomes

  Among Patients with Coronavirus Disease 2019 (COVID-19) – United States,

  February 12 – March 16, 2020, Centers for Disease Control and Prevention (Mar.

  26, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. As an

  inmate at FCI Fort Dix, Defendant has already been exposed to COVID-19.

        This Court and others have held that compassionate release is justified under

  such conditions. United States v. Doshi, No. 13-20349, ECF No. 145 (E.D. Mich.

  Mar. 31, 2020) (recommending that the BOP release 64 year old defendant with

  diabetes and hypertension to home confinement); Perez, 2020 WL 1546422, at *4

  (the defendant was at risk of experiencing serious complications from COVID-19

  due to medical complications arising from two vicious beatings while he was

  incarcerated); Colvin, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (finding

  “extraordinary and compelling reasons justifying . . . immediate release under

  Section 3582(c)(1)(A) and U.S.S.G. § 1B1.13” where defendant has “diabetes, a

  serious medical condition which substantially increases her risk of severe illness if
                                            14
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20        PageID.10597     Page 15 of 20




  she contracts COVID-19” (internal quotation marks, citation, and alteration

  omitted)); Rodriguez, 2020 WL 1627331, at *7 (granting compassionate release

  where defendant was “in the higher risk category for developing more serious

  disease” if exposed to COVID-19 because he “has Type 2 diabetes mellitus with

  diabetic neuropathy, essential hypertension, obesity, and abnormal liver enzymes

  in a pattern most consistent with non-alcoholic fatty liver disease”) (internal

  quotation marks and citations omitted); United States v. Jepsen, 19 Civ. 73, 2020

  WL 1640232, at *5 (D. Conn. Apr. 1, 2020) (granting compassionate release to

  defendant who “is immunocompromised and suffers from multiple chronic

  conditions that are in flux and predispose him to potentially lethal complications if

  he contracts COVID-19”); United States v. Gonzalez, No. 18 Cr. 1536155, 2020

  WL 1536155, at *3 (approving compassionate release where defendant “is in the

  most susceptible age category (over 60 years of age) and her COPD and

  emphysema make her particularly vulnerable”); United States v. Muniz, 09 Cr. 199,

  2020 WL 1540325, at *2 (finding extraordinary and compelling circumstances

  because “[d]efendant has been diagnosed with serious medical conditions that,

  according to reports from the Center[s] for Disease Control, make him particularly

  vulnerable to severe illness from COVID-19 . . . includ[ing] inter alia, end stage

  renal disease, diabetes, and arterial hypertension.”); United States v. Campagna,

  No. 16 Cr. 78-01, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (approving


                                            15
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20        PageID.10598    Page 16 of 20




  compassionate release for defendant where his “compromised immune system,

  taken in concert with the COVID-19 public health crisis, constitutes an

  extraordinary and compelling reason to modify [d]efendant’s sentence on the

  grounds that he is suffering from a serious medical condition that substantially

  diminishes his ability to provide self-care”).

        For the reasons stated above, the Court finds that Defendant has

  demonstrated that extraordinary and compelling reasons justify a modification of

  his term of imprisonment.

        C. Other Considerations
        The Government also argues that only the BOP has the authority to release

  an inmate into home confinement. See United States v. Garza, 2020 WL 1485782

  (S.D. Cal. Mar. 27, 2020) (recognizing that “the Court lacks authority to designate

  home confinement”); United States v. Brown, 2020 WL 1479129, at *1 (D. Md.

  Mar. 26, 2020) (“It is inherently the authority of the Bureau of Prisons to transfer

  an inmate to home confinement, pursuant to 18 U.S.C. § 3624(c).”); see also

  United States v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr.

  6, 2020) (“[A]s a general rule, the Court lacks authority to direct the operations of

  the Bureau of Prisons.”).

        The Court disagrees with the Government’s interpretation and finds that the

  Court has the authority to modify sentences in appropriate circumstances, pursuant
                                            16
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10599    Page 17 of 20




  to 18 U.S.C. 3582(c)(1)(A) (emphasis added); see also United States v. Robinson,

  No. 18-CR-00597-RS-1, 2020 WL 1982872, at *2 (N.D. Cal. Apr. 27, 2020).

         The BOP recently was allowed to “lengthen the maximum amount of time

  for which [it] is authorized to place a prisoner in home confinement.” Coronavirus

  Aid, Relief, and Economic Security Act (CARES Act), § 12003(b)(2), Pub. Law

  116-136, 134 Stat 281, 516 (Mar. 27, 2020). The Attorney General has issued two

  directives to the BOP ordering the Bureau of Prisons to use the “various statutory

  authorities to grant home confinement for inmates seeking transfer in connection

  with the ongoing COVID-19 pandemic.” (03-26-2020 Directive to BOP, at 1; 04-

  03-2020 Directive to BOP, at 1). The statutory authorities include the

  requirements in 18 U.S.C. § 3624(c) and (g) for home confinement in general, as

  well as the requirements in 34 U.S.C. § 60541(g) for some elderly and terminally

  ill offenders.

         The directives also require the Bureau of Prisons to identify the inmates

  most at risk from COVID-19 and “to consider the totality of circumstances for

  each individual inmate” in deciding whether home confinement is appropriate. (03-

  26-2020 Directive to BOP, at 1).

         The Government also argues that defendants with ICE detainers are

  categorically ineligible for sentence reduction programs. See McLean v. Crabtree,


                                           17
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20                           PageID.10600          Page 18 of 20




  173 F.3d 1176, 1180 (9th Cir. 1999) (discussing specific BOP programs that

  exclude prisoners who have ICE detainers). The Court agrees that, under normal

  BOP guidelines, defendants with ICE detainers are ineligible for sentence

  reduction programs. However, as noted above, new Department of Justice

  directives instruct the BOP to consider “all at-risk inmates—not only those who

  were previously eligible for transfer” into home confinement. (04-03-2020

  Directive to BOP, at 2).

          The Government further argues that ruling in favor of Defendant is just

  symbolic because ICE will immediately remove him from the country. It may be

  that ICE will act on its Detainer against Defendant. However, the matter before

  this Court is whether Defendant is entitled for a reduction of sentence based on

  compassionate release.1

          For the reasons stated above, the Court grants Defendant’s Emergency

  Motion for Immediate Reduction of Sentence (Compassionate Release) pursuant to

  18 U.S.C. § 3582(c)(1)(A). The Court reduces Defendant’s term of imprisonment

  portion of his sentence to time served, and the Court imposes a term of supervised

  release equal to the unserved portion of his original term of imprisonment (as

  calculated by the BOP). Unless Defendant has been in a segregated special unit for

  1
   The issue of whether ICE may act on the Detainer is not before the Court. See United States v. Veloz-Alonzo, 910
  F.3d 266, 270 (6th Cir. 2018).



                                                          18
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20       PageID.10601    Page 19 of 20




  high-risk prisoners for more than 14 days where no inmate has tested positive or

  showed symptoms of COVID-19 within the past 14 days, the Court orders

  Defendant to self-quarantine within his home when he begins home confinement.

  Defendant shall serve the new term of supervised release under home confinement,

  with electronic location monitoring to commence as soon as the Probation

  Department can safely install the necessary electronic monitoring equipment and

  upon such other conditions as the Probation Department deems necessary.

  I.    CONCLUSION

  Accordingly,

        IT IS ORDERED that Defendant’s Emergency Motion for Immediate

  Reduction of Sentence (Compassionate Release) [ECF No. 682] is GRANTED.

        IT IS FURTHER ORDERED that Defendant’s sentence of imprisonment is

  reduced to time served.

        IT IS FURTHER ORDERED that the BOP shall release Defendant

  immediately, without holding for a 14-day quarantine period at FCI Fort Dix, and

  Defendant shall remain self-quarantined for 14 days after release.

        IT IS FURTHER ORDERED that, upon release, Defendant shall commence

  a new term of supervised release that is equal to the unserved portion of his

  original term of imprisonment (as calculated by the BOP).


                                           19
Case 2:12-cr-20272-DPH-LJM ECF No. 688 filed 05/12/20     PageID.10602    Page 20 of 20




        IT IS FURTHER ORDERED that Defendant shall serve the new term of

  supervised release under home confinement, with electronic location monitoring to

  commence as soon as the Probation Department can safely install the necessary

  electronic monitoring equipment and upon such other conditions as the Probation

  Department deems necessary.

        IT IS FURTHER ORDERED that, within 24 hours of release from BOP

  custody, Defendant shall call the Probation Department to schedule an

  appointment.

        IT IS FURTHER ORDERED that Defendant’s original term of supervised

  release is canceled.

        IT IS ORDERED.

        Dated: May 12, 2020            s/Denise Page Hood
                                        Chief Judge, United States District




                                          20
